Determination and order unanimously confirmed, without costs. Memorandum: Petitioner, an assistant professor, asserts that she was denied tenure by the Syracuse University English Department because of her sex. The Commissioner of the State Division of -Human Rights, after a hearing, found that sex was not a factor in the denial. The Human Rights Appeal Board affirmed, finding that the commissioner’s conclusion was supported by substantial evidence on the whole record (Human Rights Law, § 297-a, subd. 7, par. d). The scope of our review is no greater than that of the appeals board (Human Rights Law, § 298; cf. Matter of Mize v. State Div. of Human Rights, 33 N Y 2d 53, 57) and, therefore, the sole question on this petition is whether there was sufficient evidence in the record to sup*1003port the commissioner’s finding that no discrimination occurred in denying petitioner tenure (Matter of Tony Nuzzo & Sons v. State Div. of Human Rights, 45 A D 2d 921, 922; State Div. of Human Rights v. Bakery & Confectionary Workers’ Int. Union of Amer., Local 429, 43 A D 2d 814, affd. 34 N Y 2d 634; Bethlehem Steel Corp. v. New York State Div. of Human Rights, 36 A D 2d 898, 899; New York State Div. of Human Rights v. New York-Pennsylvania Professional Baseball League, 36 A D 2d 364, 371, affd. 29 N Y 2d 921). Clearly, there was ample evidence to support the commissioner’s determination. (Application pursuant to section 298 of the Executive Law to reverse order dismissing complaint.) Present — Witmer, J. P., Moule, Cardamone, Mahoney and Del Yecehio, JJ.